DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 2, 18 and 21-22 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony J. de Jong on 9/10/2021.
The application has been amended as follows: 
Claim 19 (Currently Amended), “claim 18” has been changed to --claim 17--.
Claim 20 (Currently Amended), “claim 18” has been changed to --claim 17--.
					Allowable Subject Matter
Claim(s) 1, 3-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 10 and 17; in brief and saliently: a memory subsystem of an information handling system, and method of operating the same, the memory subsystem and method of operating the same comprising: a first memory module including: a first memory storage device configured to receive a clock signal; a first Registering Clock Driver (RCD) configured to receive the clock signal, and including: a first delay setting and a first clock delay circuit to provide a selectable first delayed clock signal based upon the first delay setting; and a second delay setting and a second clock delay circuit to provide a selectable second delayed clock signal based upon the second delay setting, a first power management integrated circuit (PMIC) including a first switching regulator, the first PMIC configured to receive the first delayed clock signal and to clock the first switching regulator based upon the first delayed clock signal; and a second PMIC including a second switching regulator, the second PMIC configured to receive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827